Citation Nr: 0605969	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran testified at a Travel Board hearing in December 
2005.  


FINDING OF FACT

The most likely events constituting a risk factor 
precipitating the veteran's contraction of hepatitis are 
blood transfusions received during various surgeries 
following service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in August 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.   

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the August 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title.  38 U.S.C.A. § 5103A(f) (West 2002).

Related to the need for new and material evidence, in its 
August 2003 letter the RO clearly notified the veteran of the 
requirement that new and material evidence must be evidence 
newly submitted to the RO and that the submitted evidence 
must relevant to the issue for consideration. 

The Board notes that the August 2003 letter informed the 
veteran of the standard for evidence to qualify as new and 
material because the veteran had been denied service 
connection for hepatitis C in a prior unappealed rating 
decision.  Accordingly, the issue of service connection is a 
downstream issue of the original claim adjudicated in the 
September 2003 rating decision.  VA's General Counsel has 
concluded that, if, in response to notice of its decision on 
a claim for which VA has already given the § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation where we have a VCAA notice to the veteran that 
relates to new and material evidence required to reopen a 
final denied claim, but we do not have a separate § 5103(a) 
notice following the RO's reopening of the claim and the 
veteran's notice of disagreement raising the downstream issue 
of service connection.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of service connection is not required.  
Further the veteran was provided with VCAA implementing 
regulations in a subsequent statement of the case.

The August 2003 letter informed the veteran of which portion 
of information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  The 
letter informed the veteran that the RO would make reasonable 
efforts to obtain both private and federal records, but that 
it was ultimately the veteran's responsibility to obtain 
those records.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO has obtained all of the 
veteran's service medical records and VA medical center 
records.  The veteran's representative asked that the RO 
obtain medical records from Dr. Holtz; however, those medical 
records were already in the record from the veteran's 
previously denied claim.  As such, VA has fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records are silent with respect 
to complaints of or treatment for hepatitis C.  In August 
1968, the veteran was treated for a three-inch deep stab 
wound of the medial aspect of the upper left thigh.  His 
separation examination was negative for evidence of any liver 
disease or injury.

The veteran was first diagnosed as having hepatitis C in 
1998.  Since that time, he has received treatment for 
hepatitis C primarily at a VA medical center. 

In a March 1998 letter, Todd K. Holtz, M.D., noted that the 
veteran had "been found to be hepatitis C antibody positive 
with a risk factor of multiple sex partners in the 1970s."  
He denied any intravenous drug abuse or blood transfusions.  

In February 2001, Dr. Holtz wrote a letter to the veteran 
stating his willingness to speak to either VA or the 
veteran's insurance company with respect to his hepatitis C.  
In that letter the doctor in essence stated that he thought 
that the veteran may have contracted his hepatitis C "while 
stationed with the military in Viet Nam," because he could 
see no other "clear-cut source" for the disease.  The 
remainder of the medical records received from Dr. Holtz 
confirms that the veteran is infected with hepatitis C, but 
contains no discussion regarding the etiology thereof.  

The veteran's VAMC records contain a few notations suggesting 
that he may have contracted hepatitis C while in Vietnam.  In 
April 2003, a VA physician opined that the veteran 
"apparently was infected years ago in Vietnam when he worked 
in a hospital."  Likewise, in October 2003, a VA physician 
noted the veteran's reported history of no intravenous drug 
abuse.  The physician noted that the veteran's only risk 
factor was exposure to blood in Vietnam when he worked in the 
laundry department and was exposed to bloody needles and 
surgical equipment.  The physician stated that it was 
possible that the veteran contracted hepatitis C as the 
result of exposure to bloody needles or bodily fluids.  

In August 2005, a VA examiner was asked to review the 
veteran's c-file and medical history and address the question 
of whether the veteran's hepatitis C was at least as likely 
as not incurred in service as a laundry worker in a hospital 
or due to the 3-inch stab wound that the veteran suffered in 
service.  The VA examiner reviewed the veteran's c-file and 
concluded that it was not at least as likely as not that the 
veteran incurred hepatitis C in service.  The VA examiner 
reasoned that in consideration of all of the risk factors 
present, direct blood to blood exposure was the most likely 
scenario for the veteran to have contracted hepatitis C.  
This is because the hepatitis C virus was not very virulent.  
The veteran had undergone five surgical procedures since 
discharge, which presented a high risk for contracting 
hepatitis C.  The examiner considered the veteran's 1998 
cervical fusion implantation of a cadaver bone and 1989 colon 
resection to be particularly risky for inoculation of 
hepatitis C.  These operations, the examiner reasoned, 
occurred during a period when blood and blood products were 
not routinely screened for hepatitis C.  Thus, although the 
veteran had an occupation during active duty where blood to 
blood contact was possible, the service medical records do 
not document any needle stick injuries or splash trauma.

In November 2005, the veteran was seen by Christina Murphy, 
D.O., for a follow up after hospitalization, for a bacterial 
infection.  Dr. Murphy states in her treatment record that 
the veteran had decompensated liver cirrhosis secondary to 
hepatitis C virus that he acquired most likely in 1967 in 
Vietnam while removing needles and other products from 
surgical suites.  Dr. Murphy noted that the veteran had 
reported being poked and cut several times.  

The veteran has submitted a few Internet articles regarding 
hepatitis C, the gist of which is that hepatitis C can be 
contracted from needles, jet injectors used for immunization 
and exposure to other bodily fluids.  One of the articles 
submitted by the veteran supports that genotype 6 hepatitis C 
is largely found in Southeast Asia.  

At his December 8, 2005, hearing, the veteran stated that it 
was his belief that he had genotype 6 hepatitis C, which is 
largely found in Southeast Asia and thus Vietnam.  He 
reiterated his history of being exposed to bloody sheets, 
needles and surgical equipment while doing laundry in 
service.  

Although the record contains statements by medical 
professionals to the effect that the veteran contracted 
hepatitis C in service, the Board finds that those statements 
have little probative value because they are conclusory, 
having no basis in review of the veteran's medical history or 
clinical findings.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Likewise, the Board assigns little evidentiary weight to the 
articles submitted by the veteran because they fail to 
address the specific facts of the veteran's case, and in fact 
undermine the contention that the veteran contracted genotype 
6 hepatitis C in service.  The most probative medical opinion 
in the file was given by the VA examiner in August 2005.  
That opinion was based upon a full review of the veteran's c-
file and is unfavorable to the veteran.  Hepatitis C was not 
diagnosed until 1998, nearly 30 years after the veteran's 
military service.  At the time of the diagnosis, the only 
risk factor was the veteran multiple sex partners.  Further 
the VA examiner pointed out the greatest risk factors were 
the veteran's multiple surgeries at a time when blood and 
tissue samples were not routinely tested for hepatitis C.  
Indeed, one such surgery involved the cervical fusion of a 
cadaver bone in 1998.  

Regarding the veteran's contention that he his hepatitis C is 
genotype 6 which is largely found in Southeast Asia, the 
medical evidence of record shows that he has  genotype 1b 
hepatitis C.  The Board finds that the most persuasive 
evidence of record far outweighs the number of opinions 
attributing the veteran's disease to Vietnam.  Not only are 
those opinions based on the veteran's reported history of 
exposure to blood products, but they are also based on an 
incomplete history of post-service surgical exposure as 
described by the August 2005 VA examiner.  

As the preponderance of the evidence is against the claim, 
service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


